Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendments submitted 05/01/2020 has been received and are acknowledged by the examiner. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 05/01/2020 and 06/23/2022 have been received and are being considered by the examiner.

Drawings
The drawings submitted 05/01/2020 have been received and are approved by the examiner. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the instant specification, the abstract begins with the phrase “The present invention relates to…”, which is implicit and should not be used. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite the limitation "the battery housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the flange” in line 15. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner understand “the flange” to mean “the encircling flange”. 
Claims 2-19 are rejected due to their dependency on claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 and 6-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Multiple dependent claims should refer to other claims in the alternative only and cannot depend from any other multiple dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 16-19 are rejected due to their dependency on rejected claim 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nierhoff et al. (CN 109565011, Original document presented by application in IDS submitted 06/23/2022, translation used for reference provided by examiner herein).

With respect to claim 1, Nierhoff discloses the battery housing (1a – battery case) (Fig. 1) comprising:
a first housing part (2 – side wall structure) and a second housing part (10 – bottom) (Fig. 1);
the first housing part (2) and the second housing part (10) are connectable to one another in a sealing manner (Fig. 1);
at least one housing part (2 – first housing part) of the first housing part (2) and the second housing part (10) includes a base region (8 – cover part) and a lateral wall region (4 – box section) that adjoins the base region (8) such that the at least one housing part (2) is tray-shaped (Fig 1);
the lateral wall region (4) having an internal side (labeled) and an external side (labeled) (Fig. 1 – below);
an encircling flange (12) arranged on the lateral wall region (4) of the at least one housing part (2) (Fig. 1 and 10); and
wherein a separately structured reinforcement structure (6 – reinforcing structure) is arranged on the lateral wall region (4) between the flange (12) and the base region (8) (Fig. 1). 

[AltContent: arrow][AltContent: textbox (Base-proximal leg)]
    PNG
    media_image1.png
    444
    551
    media_image1.png
    Greyscale

With respect to claim 2, Nierhoff discloses the reinforcement structure (6) at least in part, is arranged on the internal side (labeled) of the lateral wall region (4) (Fig 1 – above).

With respect to claim 3, Nierhoff discloses the reinforcement structure (6) at least in part, is arranged on the external side (labeled) of the lateral wall region (4) (Fig. 7).

With respect to claim 4, Nierhoff discloses the reinforcement structure (6) is structured in segments and includes at least two separate segment elements (labeled) (Fig. 1 – above). 

With respect to claim 5, Nierhoff discloses that the at least two segment elements (labeled) are configured as common parts (6) (Fig. 1- above).

With respect to claim 6, Nierhoff discloses that the reinforcement structure (6) includes a plurality of corrugations (Fig. 1 – above).

With respect to claim 7 and 14, Nierhoff discloses that the reinforcement structure (6) is connected in a non-releasable manner to the lateral wall (4) via welding ([0027]).

With respect to claim 8, Nierhoff discloses the at least one housing part (2) and the reinforcement structure (6) are composed of the same material ([0034-0035]).

With respect to claim 9,  Nierhoff discloses the reinforcement structure (6) includes two legs (labeled) which are arranged at an angle relative to each other (Fig. 1 – above). 

With respect to claim 11, Nierhoff discloses the battery housing (1a – battery case) (Fig. 1) comprising:
a battery housing (1a – battery case) (Fig. 1) and at least two accumulator cells configured to receive and discharge electric energy arranged in the battery housing (1a) ([0063]);
the battery housing (1a) including: 
a first housing part (2 – side wall structure) and a second housing part (10 – bottom) (Fig. 1);
the first housing part (2) and the second housing part (10) are connectable to one another in a sealing manner (Fig. 1);
at least one housing part (2 – first housing part) of the first housing part (2) and the second housing part (10) includes a base region (8 – cover part) and a lateral wall region (4 – box section) that adjoins the base region (8) such that the at least one housing part (2) is tray-shaped (Fig 1);
the lateral wall region (4) having an internal side (labeled) and an external side (labeled) (Fig. 1 – above);
an encircling flange (12) arranged on the lateral wall region (4) of the at least one housing part (2) (Fig. 1 and 10); and
wherein a separately structured reinforcement structure (6 – reinforcing structure) is arranged on the lateral wall region (4) between the flange (12) and the base region (8) (Fig. 1).

With respect to claim 16, Nierhoff discloses the two legs (labeled) include a first leg (labeled) and a second leg (labeled) that are connected to one another in a transition region (Fig. 6 – below); and;


    PNG
    media_image2.png
    390
    597
    media_image2.png
    Greyscale
the reinforcement structure (6) includes a plurality of longitudinal corrugations (labeled) disposed in the transition region and at least one corrugation width (labeled) disposed in the second leg (labeled) (Fig. 6 – below). 

With respect to claim 18, Nierhoff discloses a base proximal leg (labeled) of the two legs is arranged perpendicular to the base region (8) (Fig. 6 – above).

With respect to claim 20, Nierhoff discloses the battery housing (1a – battery case) (Fig. 1) comprising:
a first housing part (2 – side wall structure) and a second housing part (10 – bottom) (Fig. 1);
the first housing part (2) and the second housing part (10) are connectable to one another in a sealing manner (Fig. 1);
at least one housing part (2 – first housing part) of the first housing part (2) and the second housing part (10) includes a base region (8 – cover part) and a lateral wall region (4 – box section) that adjoins the base region (8) such that the at least one housing part (2) is tray-shaped (Fig 1);
the first housing part (2) further including two opposing longitudinal walls and two opposing transverse walls forming the lateral wall region (4) such that the at least one housing part (1a) is tray-shaped and defines an internal volume (3 – inside area) (Fig. 1);
the lateral wall region (4) having an internal side (labeled) and an external side (labeled) (Fig. 1 – below);
an encircling flange (12) arranged on the lateral wall region (4) of the at least one housing part (2) (Fig. 1 and 10); and
wherein a separately structured reinforcement structure (6 – reinforcing structure) is arranged on the lateral wall region (4) between the flange (12) and the base region (8) (Fig. 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nierhoff et al. as applied to claims 1-9, 11, 16, 18, and 20 above.

With respect to claim 10, Nierhoff discloses that the lateral wall region (4) extends at an angle of than 90 degrees relative to the base region (8) (Fig. 1); and
the reinforcement structure (6) is configured in such that one of the two legs (labeled) is arranged perpendicular to the base region (8) (Fig. 1 – above).
	Although Nierhoff does not disclose that the lateral wall region (4) extends at an angle of more than 90 degrees as claimed, the slight change in shape between the prior art and the claimed invention is a matter of choice. In the absence of persuasive evidence that the claimed configuration is significant, the variation in shape is rendered obvious to one having ordinary skill in the art (MPEP 2144.04.IV.B). 

With respect to claim 15, Nierhoff discloses the base region (8) and the flange (12) are disposed on opposite ends of the lateral wall region (4) (Fig. 1). 
Although Nierhoff does not disclose that the lateral wall region extends between the base region and the flange region in an inclined manner such that the base region and the lateral wall region define an obtuse angle, the slight change in shape between the prior art and the claimed invention is a matter of choice. In the absence of persuasive evidence that the claimed configuration is significant, the variation in shape is rendered obvious to one having ordinary skill in the art (MPEP 2144.04.IV.B).

With respect to claim 19, Nierhoff discloses a first of two legs (base proximal leg) is arranged perpendicular to the base region (8) (Fig. 1 – above).
Although Nierhoff does not disclose a second leg (labeled) of the two legs adjoins the lateral wall region in a region of the flange (12), the slight change in shape between the prior art and the claimed invention is a matter of choice. In the absence of persuasive evidence that the claimed configuration is significant, the variation in shape is rendered obvious to one having ordinary skill in the art (MPEP 2144.04.IV.B).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nierhoff et al. as applied to claims 1-9, 11, 16, 18, and 20 above, and further in view of Wuensche et al. (U.S. 11075423).

With respect to claim 12, Nierhoff discloses the battery system further comprises at least one cell module including a module housing ([0008]),
the at least one cell module is arranged in the battery housing (1a) ([0063]); and 
the at least two of the accumulator cells are received in the module housing ([0008]).
Nierhoff does not disclose that the module housing is a plastics-material housing.
Wuensche discloses battery modules (100 – battery submodules) with a module housing (20 – cell tray) and a first housing part (50 – battery system carrier) which houses multiple battery submodule carrier trays (20) and teaches that the module housing (20) is comprised of a plastic-material housing (Col 2, L 63-65). Wuensche further teaches that the module housing (20) being composed of plastic allows for easy and cost-effective manufacturing (Col 2, L 65-68).
It would have been obvious to one having ordinary skill in the art to ensure the module case disclosed by Nierhoff was composed of plastic as taught by Wuensche in order to ensure the module case was manufactured in an easy, cost-effective manner. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nierhoff et al. in view of Wuensche et al. as applied to claims 1-9, 11-12, 16, 18, and 20 above, and further in view of Chi et al. (U.S. 11264670).

With respect to claim 13, modified Nierhoff disclose the reinforcement structure (6) includes a plurality of corrugations (Fig. 1), but does not disclose a plurality of ribs structured and arranged to reinforce the module housing, wherein: the plurality of ribs are arranged on an external face of the module housing; the reinforcement structure includes a plurality of corrugations; and at least a portion of the plurality of ribs are push-fitted into the plurality of corrugations.

Chi discloses a reinforcement structure (413 – module connection unit) and a battery module housing (121a and b) and teaches that the module housing include a plurality of ribs (160, 260 – tray connection units) (Fig. 10), wherein: 
the plurality of ribs (160, 260) are arranged on an external face of the module housing (Fig, 10);
the reinforcement structure (413) include a plurality of corrugations (513a – head portions) (Fig. 11); and
at least a portion of the plurality of ribs (1260, 260) are push-fitted into the plurality of corrugations (Fig. 11 and 12).
Chi further teaches that the push-fitting of the module housing ribs (160, 260) with the corrugations (513a) of the reinforcement structure (413) allows for the module housing to be coupled to the battery housing and the battery modules can be disposed in its designated space (Col 10, L 5-17).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to modify the module housing of modified Nierhoff to include ribs that push-fit into the corrugations of the reinforcement structure of the battery house as taught by Chi in order to securely connect the module housing and the battery housing so that the battery modules may be placed in their designated space. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727